department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date uil contact person id number ---- telephone number -------------- in reply refer to se t eo ra t e i n dear --------------- foundation you request rulings under sec_4942 and sec_4945 of the internal_revenue_code involving the making of grants contracts or program-related investments with private industry for the purposes described in this ruling_request transactions you are exempt under sec_501 of code and are classified as a private facts one of your primary objectives is to reduce global health inequities by accelerating the discovery development and adoption of health interventions that save lives and dramatically reduce the disease burden in developing countries these health interventions take the form of disease specific tools disease specific vaccines drugs diagnostics etc built from health technology platforms appropriate for health care settings in the developing world you accomplish these objectives by supporting the following activities i discovery and invention essential for solving global health problems discovery ii development including testing of specific medical tools and technologies to establish proof of efficacy and effectiveness development and iii testing and proving the value of appropriate solution access strategies including systems innovations to promote the adoption of improved health interventions in order to have a lasting health impact within developing countries adoption solutions specifically the transactions will be structured to stimulate private industry to create answers for health problems that disproportionately affect the developing world in order to further your charitable goals of i accelerating the prevention elimination or eradication of diseases that disproportionately impact the developing world and ii increasing the availability of solutions in low-resource settings you state discovery development and adoption activities for innovations in health care solutions follow a cycle the innovation cycle you have further determined to save lives and dramatically reduce the disease burden and inequities within developing countries you must intervene in each of the three stages of this innovation cycle stage one of the innovation cycle includes both basic_research and applied research_and_development to the point of proof of principle at both the level of the platform health technology as well as the disease specific tool so as to determine the potential appropriateness of that tool for the target population stage two of the innovation cycle involves testing at various phases to support licensure by the u s food and drug administration fda or other appropriate regulatory agency ies which is required before any tool may be delivered to the public whether commercially or non-commercially stage three of the innovation cycle is the production and delivery of the new solution you currently make grants to the government nonprofit and academic sectors to further your charitable goals while grants to these types of organizations produce important results you determined that for charitable goals to be achieved it is also essential to engage private industry directly you state for many global health problems sustainable solutions for use in the developing world are frequently held within private industry but are largely undeveloped to stimulate the participation of private industry in developing solutions for the developing world you determined you must directly engage commercial pharmaceutical and biotechnology companies to discover develop and deploy solutions addressing the diseases that disproportionately impact the developing world you will specifically target diseases that disproportionately afflict populations within developing countries the target disease categories are as follows category i diseases are those that are almost exclusively incident in developing countries category ii diseases are incident in both developed and developing countries but the vast majority of cases occur in developing countries category iii diseases are also incident in both developed and developing countries but with large numbers of vulnerable people in each you state you will only enter into a transaction if the proposal a supports the discovery or development of solutions essential to solving major global health problems and inequities b facilitates the adoption of such solutions in developing countries or c enables the availability of such solutions on an affordable basis to those people otherwise without access within developing countries you will select potential transaction candidates for in-depth evaluation potential transaction candidates will submit complete project proposals that include a description of the project sufficient to confirm that it will further a charitable objective proposals are evaluated by your program staff and by independent external experts you will evaluate each candidate and proposal in the context of your policy that addresses intellectual_property and global access concerns the global access policy the primary purpose of your global access policy is to anticipate a strategy for making the intended solutions readily available at affordable prices to those otherwise without access within the developing world and to increase the availability of solutions in low-resource settings you will in order to accelerate the prevention elimination or eradication of diseases that disproportionately impact the developing word conduct appropriate due diligence to i evaluate the ownership and anticipated development associated with each solution and the related intellectual_property rights and ii confirm the grantee has developed a global access plan that outlines a reasonable strategy and principles for managing innovations for the purpose of facilitating the future availability and affordability in the developing world of the potential resulting solutions you will require the results of the early stage research for which a global access plan is unreasonable or impractical to be published in a treatise thesis trade publication or in any other form that is available for the interested public you will conduct a pre-grant inquiry consistent with sec_53_4945-5 of the income_tax regulations to give a reasonable person assurance that the grantee will use the grant funds solely for the intended purposes each transaction will be governed by an agreement that establishes its terms and conditions you will exercise expenditure_responsibility as provided in sec_4945 of the code with respect to transactions structured as grants or program-related investments and will require each company to hold funds in a separate fund as provided in sec_53_4945-6 of the regulations the transaction agreements will establish reporting procedures to permit you to monitor use of transaction funds and the progress made toward the purposes of the project you request the following rulings rulings requested the transactions will constitute qualifying distributions for purposes of sec_4942 of the code the transactions will not constitute taxable_expenditures for purposes of sec_4945 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific educational or testing for public safety purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides the term charitable as used in sec_501 of the code includes relief of the poor and distressed or of the underprivileged advancement of science combating community deterioration or lessening the burdens of government operated for scientific purposes can qualify under sec_501 of the code only if it serves a public rather than a private interest see sec_1_501_c_3_-1 and iv include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products sec_1_501_c_3_-1 of the regulations further provides scientific research does not sec_1_501_c_3_-1 of the regulations provides an organization organized and sec_1_501_c_3_-1 of the regulations provides scientific research will be regarded as carried on in the public interest if - a the research results including any patents copyrights processes or formulae are made available to the public on a nondiscriminatory basis b the research is carried out for the united_states or any of its agencies or instrumentalities or for a state or a political_subdivision thereof or c the research is directed toward benefiting the public the regulations provide the following four examples of research that benefits the public to include research that is intended to aid in the scientific education of college or university students published in a form that is available to the interested public carried on for the purpose of discovering a cure for a disease or carried on for the purpose of aiding a geographical area by attracting developing or retaining industry in the area sec_1_501_c_3_-1 of the regulations provides an organization will not be regarded as organized and operated for the purpose of carrying on scientific research in the public interest if either or both of the following two conditions is true n condition the organization conducts research only for persons who are directly or indirectly its creators if such persons are not sec_501 organizations n condition the organization directly or indirectly retains ownership or control of more than an insubstantial portion of the patents copyrights processes or formulae that result from its research activities and does not make such patents copyrights processes or formulae available to the public on a nondiscriminatory basis however the organization may satisfy the public availability requirement through an exclusive license of its intellectual_property if an exclusive license is the only practicable manner to ensure that the intellectual_property will be used to benefit the public sec_170 of the code describes a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation undistributed_income is defined in part as the amount by which a private foundation’s qualifying distributions are less than the foundation’s minimum_investment_return sec_4942 of the code defines a qualifying_distribution to mean any amount including that portion of reasonable and necessary administrative expenses paid_by a private_foundation to accomplish one or more purposes described in sec_170 of the code other than contributions to organizations controlled by the foundation or to non- operating_foundations unless certain requirements are met sec_53_4942_a_-3 of the regulations defines the term qualifying_distribution as any amount including program related-investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or sec_170 of the code sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code defines a taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code sec_4945 of the code defines a taxable_expenditure to include any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 of the code sec_53_4945-6 of the regulations confirms that a payment is not treated as a taxable_expenditure if it constitutes a qualifying_distribution under sec_4942 of the code in itt research institute v u s cl_ct the court found research is scientific when it i involves observations or experimentation to formulate or verify facts or natural laws ii adds to knowledge within the medical field or iii can only be performed by individuals with advanced scientific or technical expertise revrul_68_373 1968_2_cb_206 the service ruled that an organization whose primary activity was clinically testing drugs for commercial pharmaceutical companies to comply with the food and drug administration’s requirements that drugs be tested for safety and efficacy before they can be marketed was not engaged in scientific research revrul_76_296 1976_2_cb_142 states commercially sponsored research otherwise qualifying as scientific research under sec_501 of the code the results of which including all relevant information are timely published in such form as to be available to the interested public constitutes scientific research carried on in the public interest however research the publication of which is withheld or delayed significantly beyond the time reasonably necessary to establish ownership rights however is not in the public interest and constitutes the conduct of unrelated_trade_or_business within the meaning of sec_513 analysis you will enter into transactions to promote or accelerate scientific research_and_development of solutions to prevent eliminate or eradicate diseases disproportionately impacting the developing world and to increase the availability of solutions in low-resource settings as a result the transactions will further your charitable and scientific purposes within the meaning of sec_170 and sec_501 of the code the term scientific includes scientific research carried on in the public interest see sec_1_501_c_3_-1 of the regulations an activity is scientific research in the public interest if it is scientific it is research and it is in the public interest sec_1_501_c_3_-1 states the determination of whether research is scientific for purposes of sec_501 does not depend on whether such research is classified as fundamental or basic as contrasted with applied or practical the research you will fund will be scientific because it will involve observations or experimentation to formulate or verify facts or natural laws it will add to knowledge within the medical field and can only be performed by individuals with advanced scientific or technical expertise see itt research institute supra sec_1_501_c_3_-1 of the regulations state scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products the information you submitted indicates the research you will fund will not be carried on pursuant to commercial or industrial operations further the facts submitted indicate the stage two innovation cycle research you will fund involving fda requirements will not be your primary activity see revrul_68_373 supra the scientific research funded by your transactions will be carried on in the public interest because it will be directed toward benefiting the public first as part of each transaction for early stage research the researcher will be required to adequately and timely publish its research results disclosing substantially_all information concerning the research results that would be useful and beneficial to the interested public see sec_1 c - d iii of the regulations the researchers will be required to comply with the timing guidance set out in revrul_76_296 supra with respect to when research results must be made available second scientific research funded by your transactions will be directed toward discovering the cure for curing or eliminating a disease see c - d iii c of the regulations thus transactions will be in the public interest because the transactions for research will be scientific research and in the public interest the transactions will be scientific within the meaning of sec_1_501_c_3_-1 of the regulations accordingly such grants further a scientific purpose within the meaning of sec_501 of the code thus the transactions will constitute qualifying distributions for a b g of the code sec_4945 of the code purposes of sec_4942 because the transactions will accomplish one or more purposes described in sec_170 similarly the transactions will not constitute taxable_expenditures for purposes of sec_4945 of the code because the transactions will be for sec_170 purposes conclusion the transactions will constitute qualifying distributions for purposes of section the transactions will not constitute taxable_expenditures for purposes of pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them this ruling letter supersedes our ruling letter dated date sec_6110 of the code provides that they may not be used or cited as precedent this ruling will be made available for public inspection under sec_6110 of the code after deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice and telephone number are shown above in the heading of this letter please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name enclosure notice sincerely yours lawrence m brauer acting manager eo technical technical group
